Mr. Justice McSurely delivered the opinion of the court. Mrs. Wanda Schindler, hereinafter called plaintiff, obtained a verdict for $4,500 as damages for personal injuries sustained by her while passing through a turnstile at the 63rd street station of the Illinois Central Railroad Company, hereinafter called defendant. The court required a remittitur of $2,000, and entered judgment for $2,500, from which this appeal is taken. On the day of the accident, August 8,1909, plaintiff, with her husband, their three children and a friend, was a passenger on one of defendant’s trains from Randolph street, in Chicago, running south. The party left the train at the 63rd street station and started toward the street, passing through one of the exit turnstiles maintained by tbe defendant, -wbicb it is necessary for passengers to use in leaving tbe station. Tbis turnstile is tbe ordinary iron turnstile used at tbe suburban stations of tbe defendant. It turns in a bind of upright framework supported by iron posts wbicb are bolted or spiked to tbe floor. It is claimed by plaintiff that just as sbe turned to enter tbe turnstile sbe tripped on one of these bolts wbicb protruded above tbe floor. Tbe distance from tbis bolt to tbe base plate of tbe pivot-post of tbe turnstile is 18% inches. Tbe bolt protruded one inch above tbe plate, wbicb is said to be one-balf inch in thickness, making tbe bolt-bead 1% inches above tbe level of tbe floor upon wbicb plaintiff walked. Sbe says that when sbe struck her foot against tbe obstruction in tbe floor sbe fell in tbe turnstile. That tbe accident happened substantially in this manner is corroborated by other witnesses and by circumstances in evidence. Tbe jury was justified in accepting tbis version of tbe occurrence rather than that contended for by tbe defendant. As stated in her original declaration, tbe theory of tbe plaintiff was that sbe bad tripped upon a nail or spike projecting from tbe board floor; but during tbe trial, prompted thereto, it is said, by the failure of tbe evidence to support tbis theory, plaintiff filed an additional count, alleging tbe presence of tbe protruding bolt in tbe passageway, and that it was tbe obstacle over wbicb sbe tripped and fell. Counsel for defendant urge that plaintiff’s evidence shows that sbe did not stumble over any nail in tbe boards, but that sbe did stumble over tbe bolt-bead, and that tbis bolt-bead was in a position where it was practically impossible for anyone to stumble against it, and that tbe turnstile with it in that position bad been used with safety for many years by thousands of people. We fail to see bow this claim affects tbe liability of defendant. Plaintiff was a passenger, and tbe defendant was bound to use tbe highest degree of care and skill reasonably practicable in providing her with a safe means of exit from tlie station. From tlie evidence of tlie protruding bolt in tbe very narrow floor space for passageway tbrongb tbe turnstile, tbe jury was amply justified in concluding tbat tbe defendant bad failed in its duty and tbat it was guilty of tbe negligence charged. What we bave heretofore said as to tbe cause of tbe accident disposes of tbe point tbat tbe verdict is manifestly against tbe weight of tbe evidence. ¥e see no reason to differ from tbe finding of tbe jury on this point. It is said tbat tbe verdict was so excessive as to show that it was tbe result of passion and prejudice. Plaintiff was 24 years old at tbe time of tbe accident and bad been married about five years. She bad given birth to three children and on tbe date in question was advanced about three months in pregnancy. She testified tbat when she fell she struck tbe left side of her body on tbe turnstile and received a severe pain. She was taken home and went to bed and suffered a miscarriage tbe ninth day thereafter, and remained in bed for three weeks. Prior to tbe accident she was a healthy woman and never bad any pains during tbe menstrual period. Since tbe accident she has suffered from painful menstruation, and tbe medical testimony shows tbe left ovary prolapsed and tbe uterus retro-flexed. The páins from which she suffers are on tbe left side. Tbe medical testimony is to tbe effect tbat a surgical operation will be required to correct tbe ovarian condition. There is other evidence tending to show a condition of nervous .exhaustion and inability to perform tbe housework which plaintiff bad been accustomed to doing. With this evidence before us we are unable to assent to tbe claim tbat tbe jury was improperly influenced in returning its verdict. Complaint is made of tbe giving of instruction No. 5, to which it is a sufficient reply to say tbat this is a passenger case, and tbe cases cited by tbe defendant where such an instruction was held,improper are not in point. There was no error in giving this instruction in this case. Finding no reversible error in the record and holding, as we do, that the verdict was fully justified by the evidence, the judgment will be affirmed. Affirmed.